§
  JOSE A. ALICEA, M.D.,                                           No. 08-19-00235-CV
                                                 §
  Appellant,                                                         Appeal from the
                                                 §
  v.                                                               327th District Court
                                                 §
  CURIE BUILDING, L.L.C.,                                       of El Paso County, Texas
                                                 §
  Appellee.                                                       (TC# 2018DCV1765)
                                                 §

                                        JUDGMENT
       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, See TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF FEBRUARY, 2021.



                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Alley, J., and Ferguson, Judge
Ferguson, Judge (Sitting by Assignment)